Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This communication is responsive to applicant’s Preliminary Amendments of 1/9/2020.  The amendments have been entered.  Claims 1-18 are now pending.

Election/Restrictions
3.         Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-14, drawn to a communication system with a plurality of points of access, each having an optical transmitter and an optical receiver to communicate encoded media streams, classified in H04B 10/1129.
II.    Claims 15-17, drawn an optical receiver to capture light emissions and to convert the light emissions into one or more media streams, classified in H04B 10/66.
III.   Claim 18, drawn to a method of switching between data streams in correlation with an angular change in a pivot or tilt of a client device, classified in H04B 10/1127.

The inventions are independent or distinct, each from the other because: 
Inventions I, II, and III are unrelated.   Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).   In the instant case, Inventions I, II, and III are different because Invention I (claims 1-14) is related to a communication system with a plurality 

Invention I and II are different because Invention II (claims 15-17) does not require the use of a plurality of points of access that are deployed in a venue and having a crowd area located next to an event happening area, wherein each of the plurality of points of access comprises of an optical transmitter, a plurality of portable optical receiver units, and a plurality of cameras that are each electronically connected to one of the plurality of points of access and that are simultaneously generating a plurality of different video streams.   



Invention I and III are different because Invention I (claims 1-14) does not require method steps of: switching between data streams in correlation with an angular change in a pivot or tilt of a client device; capturing a first light emission originated from a first optical access and encoding a first data stream using an optical receiver; decoding the first data stream from the first light emission; forwarding the first decoded data stream for a presentation on a display of a client device; pivot the client device to face a second optical access device; capturing a second light emission originated from the second optical access device; encoding a second data stream; decoding the second data stream from the second light emission; forwarding the second decoded data stream for a presentation on a display instead of the first decoded data stream.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

b) the inventions require a different field of search (for example, searching different classes/subclasses, or electronic resources, or employing different search queries);
c) the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
4.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034.  The examiner can normally be reached on M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.